Citation Nr: 0534874	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk

INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO) which continued the a percent evaluation 
of the veteran's right knee disability.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in August 2004.  The transcript 
of that hearing is of record.  

In November 2004 the Board remanded the claim for additional 
development.  That development has been completed.  


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim.  

2.  The veteran's right knee disability is manifested by an 
antalgic gait, soft tissue swelling, tenderness to palpation, 
loud crepitus, limitation of flexion to 80 degrees, and a 
positive Valgus stress test without limitation of extension 
or subluxation.  


CONCLUSION OF LAW

1.  A 10 percent rating is warranted for limitation of right 
knee flexion.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5260 (2005).  

2.  A 10 percent rating is warranted for instability of the 
right knee.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The RO sent the veteran a VCAA letter in March 2001 which 
informed him that he needed to submit evidence of recent 
treatment for his right knee disability, however, did not 
specifically inform him of what evidence was necessary to 
establish entitlement to an increased evaluation.  However, 
the December 2001 rating decision, March 2003 statement of 
the case (SOC) and July 2005 SSOC specifically outlined what 
evidence was required to grant an increased evaluation.  In 
addition, the Appeals Management Center (AMC) sent the 
veteran a letter in November 2004 specifically advising him 
of what evidence was necessary to grant an increased 
evaluation of his right knee disability.    

The March 2001 and November 2004 VCAA letters also satisfied 
the second and third elements of the duty to notify by 
advising the veteran of the types of evidence he was 
responsible for obtaining and of the types of evidence VA 
would undertake to obtain.  Specifically, these letters 
explained that VA would help the veteran get such things as 
medical records or records held by other Federal agencies, 
but that he was nevertheless responsible for providing any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.  VA reiterated these respective duties in an April 
2005 letter to the veteran.  

Finally, with respect to the fourth element, the March 2001 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted the RO to request on his 
behalf, or to send the evidence itself.  The November 2004 
VCAA letter from the AMC specifically asked that the veteran 
provide any evidence pertaining to his claim and informed him 
where and when he should send such evidence.  This was 
reiterated in the April 2005 letter which stated, "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  These letters provided the 
veteran with adequate notice of the fourth element of the 
duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  Some of the notice in this case was 
provided after the initial AOJ decision.  The Court has held 
that such delayed notice is generally not prejudicial to a 
claimant.  Short Bear v. Nicholson; No. 03-2145 (U.S. Vet. 
App. Aug. 31, 2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before his claim reached the Board.  Thus, 
the veteran has received all required notice.  



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the issue on appeal, and has obtained medical 
examinations.  In that regard, the veteran most recently 
underwent VA examinations in November 2001 and May 2005 to 
evaluate his right knee condition.  There is no suggestion on 
the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual Background

The veteran injured his right knee and underwent a pes 
anserinus transfer operation in service.  He was granted 
service connection for postoperative pes anserinus transfer 
under Diagnostic Code 5299-5259 with an evaluation of 10 
percent by rating decision in April 1979.

The veteran was afforded a VA examination in November 2001.  
He reported that his knee felt unstable and complained of 
pain, weakness, swelling, inflammation, instability, and lack 
of endurance.  He stated that his knee was aggravated by 
walking or playing golf and that rest and elevation offered 
relief.  He reported taking Tylenol with little relief and 
performing strengthening exercises for treatment.  He added 
that his right knee disability was annoying in his employment 
as a sales manager as his position required a good deal of 
walking.  

Physical examination revealed symmetrical leg lengths, no 
assistive devices for ambulation, non-antalgic gait, and no 
obvious limitation of function of standing and walking.  The 
examiner observed a non-tender, well-healed scar on the 
medial aspect of the right knee.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability of the knee.  Flexion and extension were full 
with pain throughout.  Drawer and McMurray's tests were 
negative.  There was no weakness, fatigue, lack of endurance, 
or incoordination.  

Diagnostic testing of the right knee showed no abnormality.  
The diagnosis was removal of semilunar cartilage.  The 
examiner acknowledged the veteran's complaints of instability 
but noted that there was no sign of such instability during 
the examination.  

A private MRI report of the right knee from August 2001, 
showed degenerative changes of the posterior horn of the 
medial meniscus.  The anterior horn was partially subluxed 
inferiorly.  A joint effusion was also detected.  The 
impression was: no articular tear of the meniscus with 
anteroinferior subluxation of the anterior horn of the medial 
meniscus, lateral flexor retinacular defect or tear, and 
bursitis anterior to the tibial spine.  

At the August 2004 hearing the veteran reported worsening 
symptoms.  He reported wearing a knee brace for any kind of 
activity because of looseness, slipping, and popping out of 
place.  He stated that if he did not catch this slipping soon 
enough he would fall or trip.  He reported his knee "going 
out" 2 to 3 times a year.  He was not wearing the brace at 
the hearing as he expected to be sedentary.

Pursuant to the Board's remand, the veteran was afforded 
another VA examination in May 2005.  The VA examiner reviewed 
the medical records and claims file prior to the examination.  
The veteran reported chronic pain and instability with flare-
ups 4 times a week, lasting 2 to 7 days, and relieved by rest 
and Ibuprofen.  He stated that knee pain prevented him from 
participating in softball, golf, and dancing. He had started 
to notice effusions about 6 months earlier.  

The veteran also reported popping, grinding, buckling, 
slipping, and periodic locking.  The veteran stated that he 
wore an elastic knee brace for daily use and a hinged brace 
during physical activity.  He added that he had had two 
arthroscopic surgeries on the right knee since discharge from 
service, but records of those surgeries have not been 
associated with the claims file.  

Physical examination revealed an antalgic gait and soft 
tissue swelling.  There was no erythema, ecchymosis, or 
masses.  There was no patellar subluxation. but there was 
tenderness to palpation of the right infrapatellar region and 
the medial and lateral joint lines in the right knee.  Loud 
crepitus was heard and palpated.  Range of motion in the 
right knee was full extension to 0 degrees and flexion active 
to 85 and passive to 90.  

The examiner asked the veteran to flex and extend his right 
knee 10 times, but the veteran had to stop after 6 
repetitions because of pain.  Pain limited the right knee 
range of motion at between 80 and 90 degrees.  There was no 
weakness, gross incoordination, atrophy or ankylosis in 
either knee.  There was a positive Valgus stress test; but 
negative McMurray's and Lachmann's tests, and Drawer sign.  

The examiner reviewed a May 2005 private MRI of the right 
knee, which showed a grade I abnormality of the posterior 
horn medial meniscus, with lower probability for tear, an 
irregularity along the medial side of the patellar tendon, 
most likely a postoperative change, and a small gap within 
the lateral extensor retinaculum with associated fibrosis of 
the remainder of the lateral retinaculum.  The final 
diagnosis was a service-connected right knee condition with 
MRI evidence of post-operative changes to the patellar tendon 
and lateral retinaculum.     

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5259, for 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  That is the maximum rating 
under that diagnostic code.  

However, the Board can consider evaluating the disability 
under other diagnostic codes.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of Diagnostic Code should be upheld 
if supported by explanation and evidence).  

Diagnostic Code 5257 rates other impairments of the knee 
based on recurrent subluxation or lateral instability.  Under 
this code, slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation, moderate 
recurrent subluxation or lateral instability warrants a 20 
percent evaluation, and a severe disability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) are not applicable to 
Diagnostic Code 5257.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (specifically addressing the evaluation of a knee 
disability under Diagnostic Code 5257).  

In this case, the Board finds that the overall disability 
picture more closely approximates moderate disability to 
warrant a 20 percent disability rating.  38 C.F.R. § 4.7.  

While the veteran has repeatedly reported instability and 
even buckling, no instability was found on the November 2001 
VA examination, and no subluxation was found on the 2005 VA 
examination.  There was also no specific report of 
instability on the 2005 examination; however, the August 2001 
MRI shows the anterior horn of the medial meniscus to be 
partially subluxed inferiorly and the May 2005 VA examination 
revealed a positive Valgus stress test.

Given the positive stress test, the MRI, and the veteran's 
complaints; the Board finds that the evidence is in favor of 
the grant of a 10 percent rating on the basis recurrent 
subluxation or lateral instability.  Because objective 
examinations have revealed little, if any, instability or 
subluxation, the evidence is against a finding that the 
disability is more than slight.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2005).

The VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (August 14, 1998).  However, such arthritis must 
be confirmed by X-ray evidence.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The August 2001 MRI showed some 
degenerative changes, so a separate rating under Diagnostic 
Code 5003 is for consideration.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis is to be rated on 
the basis of limitation of motion of the affected joint under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.  In the absence of 
limitation of motion, a 20 percent evaluation is provided 
where there is X-ray evidence of involvement of two or more 
major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

Diagnostic Code 5260 provides criteria for evaluating 
limitation of knee flexion.  The minimum compensable rating 
requires that flexion be limited to 60 degrees.  The next 
higher rating requires flexion limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

The most recent evidence shows that the veteran has 
limitation of flexion to 80 degrees with consideration of 
additional limitation caused by functional factors.  This 
noncompensable limitation of flexion warrants a separate 10 
percent rating under Diagnostic Code 5003.  The earlier 
evidence does not show a more severe level of limitation of 
flexion.

Even with consideration of functional factors no limitation 
of extension was found on the most recent examination, nor 
was such limitation found on the earlier examination.  The 
evidence is, therefore, against the grant of a separate 
rating for limitation of extension.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's right knee 
disability has not required frequent hospitalization.  
Although he has stated that the knee disability 
inconveniences him in his employment, the right knee 
disability has not caused any reported loss of income or 
employment opportunity   Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

In sum, the Board finds that the evidence favors separate 10 
percent evaluations for limitation of flexion and 
instability, that the disability is more appropriately 
evaluated under Diagnostic Codes 5003, and 5257 than 
Diagnostic Code 5259; and that the evidence is against higher 
evaluations than those awarded in this decision.


ORDER

Entitlement to a 10 percent evaluation for instability and 
subluxation of the right knee; and a 10 percent evaluation 
for limitation of flexion of the right knee is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


